Citation Nr: 1231842	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder.

3.  Entitlement to a higher evaluation for low back strain with degenerative disc disease of the lumbar spine, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor
ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

Procedural history

The Veteran's original claim for service connection for a left hip disorder was denied in a July 1987 RO decision.  The Veteran filed another claim for service connection for a bilateral hip disorder.  This claim was denied in a February 2003 decision.  As will be explained in more detail below, the Board finds that new and material evidence has been received since the February 2003 RO decision and will reopen the claims for service connection for right and left hip disorders.  

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore preliminarily consider the claim for service connection for right and left hip disorders under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.
The issues of service connection for left and right hip disorders and a higher evaluation for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a right hip disorder was denied in an unappealed February 2003 decision of the RO.

2.  The evidence received since the February 2003 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a right hip disorder.

3.  The Veteran's claim for service connection for a left hip disorder was denied in an unappealed February 2003 decision of the RO.  

4.  The evidence received since the February 2003 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a left hip disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a right hip disorder.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for left hip disorder.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Board notes that claims for service connection for a right and left hip disorder are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for the issues of service connection for a right and left hip disorder found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), as further action is being requested for these issues.    

I.  New and Material Evidence claims

A.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


B.  Whether new and material evidence has been submitted to reopen claims for service-connection for a right and left hip disorder.
 
In February 2003, the Veteran's claims for entitlement to service connection for a right and left hip disorders were denied by the RO.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim for service connection for left hip pain because no new and material evidence had been submitted.  The Veteran had previously filed a claim for service connection for a left hip disability which was denied in a July 1987.  It appears that service connection for a left hip disability was denied because there was no current disability.  In the February 2003 RO decision, the RO denied the Veteran's claim for service connection for a left hip disability stating that the evidence submitted although new was not material evidence as it did not bear directly and substantially upon the reason for the RO's denial in July 1987.  

The RO denied the Veteran's claim for service connection for a right hip disability because there was no evidence that a right hip disability was incurred in or aggravated by military service or has been medically related to any service-connected conditions.     

Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after February 2003] evidence bears directly and substantially upon this matter. 

The Veteran was afforded a hearing before the Board in July 2012.  At the hearing, the Veteran testified that his hip pain began at the same time he injured his back in service.  The Veteran testified that he injured his back in service due to heavy lifting.  See Board hearing pages 3-5, conducted in July 2012.  

In addition, a February 2008 VA treatment records shows a diagnosis of left hip pain due to tenderness of a gluteus medius muscle that responded to myofascial release.  A March 2006 VA treatment record notes a history of degenerative joint disease of the hips.  
 
These records show evidence of current hip disorders as well as the Veteran's statements that his hip pain began in service at the same time that his back pain began. 

Therefore, the Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra. 

This new evidence relates to unestablished facts necessary to substantiate the Veteran's left and right hip claims, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for a right and left hip disorder. 

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the right and left hip claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for a right hip disorder is granted; to this extent, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for a left hip disorder is granted; to this extent, the appeal is allowed.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims for entitlement to service connection for right and left hip disorders and a higher evaluation for his back disability must be remanded for further evidentiary development. 

During the July 2012 hearing, the Veteran testified that he was unsure whether the examiner who conducted the QTC examination used a goniometer when evaluating his back disability.  See Board hearing conducted in July 2012, pages 12-13.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  

Furthermore, the Veteran testified at the Board hearing that he had pain that radiated down his back to his legs.  See Board hearing conducted in July 2012, page 4.  The most recent September 2011 QTC examination report noted that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Veteran's back disability seems to have worsened in severity since the September 2011 QTC examination.  

In light of the above, the Board finds that a new VA examination is warranted for the Veteran's spine disability.  
Regarding his hip disorders, the Veteran testified that he had pain in his hips, but he also noted that the pain in his hips began in his back and radiated down to his hips.  A February 2008 VA treatment records shows a diagnosis left hip pain due to tenderness of a gluteus medius muscle that responded to myofascial release.  A March 2006 VA treatment record notes a history of degenerative joint disease of the hips.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, a VA examination is needed to determine whether the Veteran has a separate hip disability or whether his hip pain is due to sciatic nerve damage.  Furthermore, an opinion is needed as to whether any current hip disability is related to the Veteran's military service.  

The Board acknowledges that the Veteran was scheduled for an examination for his hip disorders in October 2011, but he did not appear for the examination.  There may have been some miscommunications between the RO and the Veteran because the Veteran did not appear to be aware that he had missed an examination.   See Board hearing conducted in July 2011, at page 15. Therefore, the Board finds that the Veteran should be given another opportunity to appear for an examination for his hip disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his low back disability or his hip disorders.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO should schedule one examination that covers both his back and hip disorders.  

3.  The examination is needed to determine the current nature and etiology of his right and left hip disorders.   The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the examiner.  

After review of the Veteran's prior medical history and any current x-ray (or MRI) reports, and upon physical examination of the Veteran's hips, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any. 

For any identified hip disorder, the examiner should proffer an opinion as to whether the disability is as likely as not (i.e. 50 percent or greater probability) due to the Veteran's service.  In the alternative, the examiner should comment on whether any hip disability was caused or permanently worsened by his service-connected back disability.  

All diagnostic testing deemed necessary should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.

If a requested opinion cannot be provided, the examiner should set forth the reasons, in detail, that such examination could not be rendered. 

The examiner is advised that the Veteran is competent to describe injuries and symptoms in service, regardless of the contents of the service treatment records.  

4.  During the same examination as the hip examination, the examiner should also determine the nature and extent of his service-connected low back strain with degenerative disc disease of the lumbar spine disability. All indicated examinations and testing should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review. 

Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected spine disability, to include any associated neurological impairments or ankylosis.  As to any neurologic abnormality identified, including neuropathy, radiculopathy, erectile dysfunction, and/or bladder impairment, the examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e. 50 percent or greater probability, secondary to, or is otherwise related to, the Veteran's service-connected spine disability.

Full range of motion testing, to include repetitive motion and a discussion of the impact of pain, weakness, fatigue, incoordination, or lack of endurance, must be provided.  The presence or absence of incapacitating episodes should be noted, with the duration of any such.  Complete rationale should be provided for all opinions expressed. 

5.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  Thereafter, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


